Citation Nr: 1203943	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A hearing was held on June 30, 2010, in Huntington, West Virginia, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on July 7, 2009.  A transcript of the hearing is associated with the claims file.  

In August 2010, the Board remanded the Veteran's claim for additional development.  As discussed in further detail below, the Board finds that the remand directives have been completed and, therefore, a remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is currently assigned a 70 percent disability rating for posttraumatic stress disorder (PTSD) with alcohol abuse and, therefore, meets the minimum schedular requirements for a TDIU.  

3.  The Veteran's service-connected disability has not been shown to preclude him from obtaining or maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran was sent a letter regarding his claim for entitlement to a TDIU in July 2006, prior to the rating decision on appeal.  The Veteran was requested to send any additional information or evidence and the RO enclosed a VA Form 21-4142           (Authorization and Consent to Release Information to the Department of Veterans Affairs) and VA Form 21-4138 (Statement in Support of Claim) to allow for VA to request any additional evidence on the Veteran's behalf.  The letter included the evidence needed to substantiate a claim of TDIU on a schedular or extraschedular basis.  The Veteran was also provided notification regarding the assignment of disability ratings and effective dates.  Accordingly, the Board finds that VA's duty to notify has been satisfied.   
Finally, the duty to assist the Veteran has been satisfied in this case.  Service treatment records as well as VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  In August 2010, the Board remanded the Veteran's claim, in part, to request VA treatment records from March 2006 to the present.  The VA treatment records are associated with the claims file and, therefore, the August 2010 remand directive has been completed and a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  The Board recognizes that during the March 2006 VA examination, the Veteran reported that he receives Social Security Disability Income (SSDI) benefits due to a car accident.  Indeed, the December 2008 VA examination report noted that the Veteran retired due to a leg disability from a car accident.  The Social Security Administration (SSA) records are not associated with the claims file.  The Board finds that a remand to obtain any such records is not warranted.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained.  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Id.  The Board finds that a reasonable possibility does not exist that any SSA records would help the Veteran substantiate his claim for entitlement to a TDIU.  The Veteran is only service-connected for PTSD and the Veteran has not made any assertions that he receives SSDI for his PTSD.  In fact, the evidence indicates that he receives SSDI due to an injury from a car accident.  Therefore, a remand to request such records is not required.  

The Veteran was afforded VA examinations in March 2006, December 2008, and September 2010.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate.  The examiners provided the necessary information to evaluate the Veteran's disability in accordance with the pertinent rating criteria.  In addition, the December 2008 and September 2010 VA examiners provided medical opinions regarding the Veteran's employability.  The Board notes that while the December 2008 VA examination is adequate, the examiner did not provide a supporting rationale for the opinion that the Veteran was not solely unemployable due to his service-connected disability.  On remand, the Veteran was afforded a VA examination in September 2010 and the examiner reviewed the claims file, performed a mental health examination of the Veteran, and provided an opinion with a supporting rationale.  Therefore, the Board finds that the August 2010 remand directive is completed and there is adequate medical evidence of record to make a determination in this case.  See Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the Veteran is currently assigned a 70 percent disability rating for PTSD with alcohol abuse.  Thus, the Veteran meets the schedular requirements necessary for the assignment of a total rating under 38 C.F.R. § 4.16(a) (2011).

Thus, the question becomes whether his service-connected disabilities (PTSD) preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits an individual to earn a 'living wage').  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In the Veteran's application for increased compensation based on unemployability, the Veteran noted that his disability affected his full-time employment in May 2001 and that he last worked in April 2001.  He listed his past employer as Wayco Limited Partnership where he worked with coal.  He worked there from July 1992 to May 2001.  He stated that he has not tried to obtain employment since he became too disabled to work.  He explained that he felt that he was too disabled from his PTSD to work.  

The January 2005 VA treatment record shows that the Veteran reported that he had been doing well in the past month with an improvement in mood and ability to cope with situations.  He was alert, oriented, cooperative, and calm.  Speech was appropriate, relevant, and coherent with rate and tone within normal limits.  He maintained good eye contact throughout the interview and there was no evidence of psychomotor agitation.    

The March 2005 VA treatment record shows that the Veteran reported an improvement in mood and ability to cope with situations.  He also reported an ability to cope with low moods or anger, but did state that he has panic attacks 3-4 times per week.  On objective examination, the Veteran was alert and oriented without evidence of psychomotor agitation.  His speech was appropriate, relevant, and coherent.  He maintained good eye contact and there was no evidence of psychosis.  

The July 2005 and November 2005 VA treatment records show that the Veteran reported that he had been doing well with an improvement in mood and ability to cope with situations.  He reported an improved ability to cope with low moods or anger.  

In a response to a request for employer information, the Veteran's past employer, Wayco Limited Partnership, noted that the Veteran last worked in April 2001.  The Veteran stopped working due to disability from a car wreck.  

The Veteran was afforded a VA examination in March 2006.  The claims file was reviewed.  The Veteran denied socializing beyond the family.  He reported that he enjoyed woodworking as a leisure pursuit and that he may go out to dinner in the community once per month - if that much.  He also went to three high school football games during the past year.  The Veteran was last seen in November 2005 for a medication review.  The Veteran was on Prozac and reported that it helped him some.  The Veteran stated that on average he sleeps 5 hours interrupted.  He has panic attacks and difficulty organizing and prioritizing tasks that need to be done.  His concentration and attention is very short.  He reports getting lost in conversation.  He reported that his mood was bad and referred to heightened irritability, short temperedness, and being abrupt with his family.  He stated that he does not have a lot of energy and is depressed.  He did not have any current suicidal thoughts.  He stated that he has two to three beers nightly at home and this helps him calm down for sleep.  He feels uncomfortable in stores and around crowds.  On examination, the Veteran's speech was spontaneous, clear, and coherent.  He was cooperative and attentive.  The Veteran's affect was constricted, blunted, and flat.  His mood was anxious, depressed, and dysphoric.  He was intact to person, place, and time.  He had logical, goal directed, relevant, and coherent thought processes.  He had some paranoid ideation and phobias.  The Veteran has moderate sleep impairment and persistent hallucinations.  The extent of his impulse control is fair and there were no episodes of violence.  There were no homicidal thoughts.  The Veteran reported that he was not able to maintain minimum personal hygiene and that he may neglect his personal appearance.  His memory was normal.  The Veteran stated that his cognitive deficits had reached proportions that he had concerns about safety issues at work.  He also found that he frequently argued with his supervisor and coworkers.  He has become more withdrawn and reclusive.  He reports increased irritability and depression now.  The Veteran was diagnosed with PTSD; alcohol abuse by history.  The Veteran was assigned a GAF score of 50.  The examiner noted that the Veteran had serious symptoms with periodic impairment in reality testing, sleep disruption, panic attacks, depressed mood, and generally serious impairment in social, familial and occupational functioning.  The examiner noted that the Veteran last worked in 2001 due to a car injury.  

The Veteran was afforded a VA examination in December 2008.  The examiner reviewed the claims file.  It was noted that the Veteran is followed by his primary care physician at the Huntington VA Medical Center (VAMC) for medication management, but has not participated in individual or group therapy since the last VA examination.  The Veteran was taking Hydroxyzine Pamoate for his disability.  He reported that he believes that medication has helped somewhat and that his sleep has improved and his depression has improved.  The Veteran reported that he experiences low energy and sleeps approximately 3 to 4 hours per night.  He reported moderate difficulty concentrating everyday and that he has passive suicidal ideation once per week with no plan or intent.  Based on his report, the examiner commented that the symptoms meet the criteria for major depressive disorder, moderate, secondary to PTSD.  This diagnosis was not present at the time of the last evaluation and represents a change in functioning.  The Veteran reported that he experiences panic attacks once per week.  He reported that he was "awfully hateful" in interactions with his wife and that they argue a couple of times per week.  He reported that he does love his wife and feels close to her.  He reported that he and his wife run errands together and that they go out to eat often and shop a lot.  He stated that he has three adult children and sees his oldest son almost every day and sees his daughter and youngest son every few months.  He reported that he does feel close to his children.  He explained that he lives next door to his brother and sees him every day.  He reported that his relationships with his siblings are good.  He stated that he has no close friends outside his family.  He enjoys wood working and gardening.  He reported that he has had his share of fights and was last physically aggressive about ten years ago.  On examination, the Veteran was clean and neatly groomed.  Psychomotor activity was unremarkable, speech was unremarkable, and affect was appropriate.  His mood was anxious and depressed.  He was intact to person, place, and time.  His thought process and content was unremarkable.  He had no delusions and no hallucinations.  The Veteran does not have obsessive/ritualistic behavior.  The Veteran reported that he experiences suicidal thoughts once per week.  There were no problems with the activities of daily living.  The extent of impulse control was fair and there were no episodes of violence.  The Veteran's recent and immediate memory was mildly impaired.  The examiner noted that the Veteran had been retired since 2001.  The Veteran reported that he retired due to a car accident that damaged his left leg.  The examiner listed a diagnosis of PTSD, chronic; Major Depressive Disorder, moderate, secondary to PTSD; and Alcohol Abuse.  The Veteran was assigned a GAF score of 50, representing serious symptoms.  The examiner noted that there was no total occupational and social impairment due to PTSD signs and symptoms.  The examiner opined that there was reduced reliability and productivity due to PTSD symptoms.  The examiner opined that the Veteran was not considered unemployable due solely to the symptoms of PTSD and associated mood and panic symptoms.    

The Veteran was referred to Mental Health in September 2009 by his primary care provider.  The Veteran presented with symptoms of difficulty sleeping, avoiding crowds, nightmares, panic attacks, and low mood.  Objectively, the Veteran was oriented to all spheres, had good eye contact, logical thought pattern, and constricted affect.  The Veteran is married with children.  He was not currently working.  It was noted that his last job was working for a relative in a coal mine.  The Veteran stated that the mine ran out of coal so the business had to close.  

In an October 2009 VA treatment record, the Veteran complained of his PTSD symptoms.  He stated that he was frustrated that he is not rated as totally disabled because he is unemployable.  Objectively, the Veteran reported ongoing anxiety/depression, disturbing dreams, moderate loss of interest/enjoyment in activities, and depressed mood.  The Veteran's affect was moderately restricted and dysphoric.  There was no evidence of speech disturbance and no thought disorder or other psychotic symptoms.  He did not report and was not observed to be in any acute distress.  The Veteran reported having had passive suicidal ideation.  He was offered therapy services, but declined treatment.  

During the June 2010 hearing, the Veteran and his wife testified that his symptoms of PTSD were worse.  The Veteran's wife testified that his condition impacts his ability to work and that he last worked in 2002.  She stated that he used to work for his sister and prior to that he worked for a sheet metal company.  She stated that most of his jobs have been family owned.  She testified that she does not believe that the Veteran would be capable of working in a normal setting particularly due to his inability to socialize with people.  The Veteran testified that he last worked in 2001 and that he worked for a coal company.  He stated that there were concessions made because he worked by himself.  He stated that he was never in a group setting when he worked for the coal company.  He stated that he also took some time off due to his PTSD.  He reported that he was told that he was unemployable due to his service-connected disability by a VA physician.  He stated that he does not think that he could work with anyone and that he suffers from a lot of panic attacks.  

The Veteran was afforded a VA examination in September 2010.  The claims file was reviewed.  The examiner stated that there was no significant change in the Veteran's psychosocial functioning since the last VA examination.  The Veteran stated that his PTSD was getting worse every day, but there were no objective findings to support this.  Objectively, the Veteran was clean and appropriately dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable, clear, and coherent.  The Veteran was cooperative.  His affect was constricted and his mood was dysphoric.  His attention was intact and he was oriented to person, place, and time.  His thought process and thought content were unremarkable.  There were no delusions and no persistent hallucinations.  The Veteran reported difficulty falling asleep with three or four hours of sleep per night.  He does not have obsessive/ritualistic behavior.  The Veteran did report experiencing panic attacks.  He stated that he does have homicidal thoughts, but is able to control his anger.  There were suicidal thoughts present, but he denied any intent or plan.  There were no episodes of violence and no problem with activities of daily living.  Recent memory was mildly impaired.  On Axis I, the examiner listed the diagnoses of PTSD, chronic; Major depressive disorder, moderate; and Alcohol Abuse.  The Veteran was assigned a GAF score of 50.  The examiner noted that the Veteran's social/interpersonal relationships and recreation/leisure pursuits have changed since the last examination.  The examiner explained that the Veteran's prognosis was guarded based on the severity of symptoms and also for not receiving specific treatments that are available for PTSD.  The examiner determined that there was no total occupational and social impairment and the PTSD signs and symptoms do not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner did state that there was reduced reliability and productivity due to PTSD symptoms.  The Veteran reported experiencing panic attacks multiple times per week, mildly impaired recent and immediate memory, moderate difficulty concentrating, depressed mood, and passive suicidal ideation.  He also reported irritability, hypervigilance, and difficulty in social activities as he is more comfortable being alone.  He reported that he distrusts most other people and that he experiences moderate feelings of emotional detachment from others.  The examiner explained that there was no evidence of total social and occupational impairment and the Veteran was not considered unemployable due solely to the symptoms of his PTSD and associated mood and panic symptoms.  The rationale provided was that the Veteran was last seen by a psychiatrist in November 2005.  Since then, he is being treated by his primary care physician symptomatically which does not address the biological basis of PTSD.  In September 2009, the Veteran was referred to Mental Health and offered individual psychotherapy, which he declined.  He also declined help for alcohol abuse.  It is evident that when he was in treatment from 2002 to 2005, he was doing relatively well.  He had repeatedly reported positive response to treatment.  The Veteran was not receiving any biological or psychological treatment which is available and the benefit is well documented.  

Considering all lay and medical evidence of record, the weight of the evidence does not establish that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his education and employment background due solely to service-connected disabilities at any point during the appeal period.  The Veteran's PTSD is certainly a significant occupational impairment, as reflected by the currently assigned rating of 70 percent, consistent with occupational and social impairment with deficiencies in most areas, and an inability to establish and maintain effective relationships.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board notes that this rating was assigned prior to consideration of the more recent VA examination findings of December 2008 and September 2010, reflecting that the Veteran has reduced reliability and productivity due to his PTSD.  The Veteran's assigned Global Assessment Functioning ('GAF') scores of 50 also demonstrate that the Veteran has a serious impairment.   

Nonetheless, the United States Court of Appeals for Veterans Claims (Court) has stated that the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.   See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case, the Board finds that there is no factor outside the norm to warrant entitlement to a TDIU.  Although the Veteran's service-connected disability certainly impacts his employment, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Id.  In this regard, the Board points out that VA's Adjudication Procedures Manual which indicates that the 'availability of work' is irrelevant to a TDIU determination.  VA Adjudication Procedures Manual Rewrite M21-1MR, Part IV, Subpart ii, Chapter 2, Section F, 2-F-12.  It is further worth noting that the Federal Circuit recently held that the duty to assist does not require VA to provide information regarding available job opportunities through the use of an industrial survey.  Smith v. Shinseki, No. 2010-7145 (Fed. Cir. Aug. 8, 2011).

In this case, there is no medical evidence indicating that the Veteran is precluded from obtaining and maintaining any gainful employment by way of his service-connected PTSD.  The September 2010 VA examiner's opinion is persuasive as it hangs together with the evidence of record.  The VA examiner opined that the Veteran was not solely unemployable due to his PTSD symptoms.  In the rationale for the expressed opinion, the examiner noted that the Veteran was doing relatively well from 2002 through 2005 when he was receiving treatment for his PTSD.  However, the examiner noted that since that time, the Veteran has not received any treatment.  Indeed, the Board notes that the Veteran reported in several records dated in 2005 that he was doing better.  The Board finds that the examiner's opinion is persuasive as the evidence is consistent with the examiner's reasoning.  

The Board is sympathetic to the Veteran's contentions and the statements from his wife and daughter.  In July 2006, the Veteran's wife submitted a lay statement and addressed the effects of the Veteran's PTSD and that the symptoms have grown progressively worse.  She stated that she feels he is worse because he drinks more and is more paranoid especially towards people who have a different opinion in politics.  She also stated that he does not do well in crowds.  In addition, as noted above, she testified that she does not think he is employable due to his PTSD symptoms and that concessions have been made in the past to accommodate these symptoms.  She does not think he would be able to work at this time.  In another lay statement, the Veteran's daughter, a registered nurse, explained that he suffers from frequent mood swings, will go for days without talking to anyone, and continues to drink periodically.  The Veteran, his wife, and daughter are certainly competent to describe symptoms arising from the service-connected disability that are capable of lay observation.  See Layno, 6 Vet. App. at 469-70; 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Initially, the Board finds that the Veteran's daughter only addressed the severity of his PTSD symptoms, not whether he is capable of employment.  Therefore, the statement, while competent and credible, is not persuasive as to the issue on appeal.  

With respect to the Veteran's statements and those of his wife, they are competent to report the perceived effects of his symptoms on his ability to work.  Additionally, the lack of corroborating medical evidence does not, by itself, render the Veteran's statements inherently incredible.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  However, the Board finds that they are not credible with respect to whether the Veteran's PTSD affects his employability.  The Board acknowledges that the Veteran reported to the March 2006 VA examiner that he had difficulty with co-workers and had some cognitive impairment during work.  However, the evidence also shows that the Veteran stopped working for other reasons than his PTSD symptoms.  For instance, the request for information from his last employer, where the Veteran worked until 2001, noted that the Veteran stopped working due to a disability resulting from a car accident.  Indeed, during the December 2008 examination, the Veteran stated that he was retired due to an injury from a car accident.  In addition, the September 2009 VA treatment record shows that the Veteran last worked for a coal company and stated that he had to stop working because the company ran out of coal.  In addition, there is no medical evidence of record, aside from the Veteran's assertions and those of his wife, that he is unemployable.  Both the December 2008 and September 2010 VA examiners opined that the Veteran was not solely unemployable due to his PTSD. In particular, the Board finds that the September 2010 VA examiner's opinion is particularly persuasive as the opinion was based on a thorough mental health evaluation of the Veteran, review of the Veteran's treatment records, and the Veteran's reported history.  

The question to be answered in this case is whether the Veteran is precluded from securing and following a substantially gainful occupation due to his service-connected PTSD with alcohol abuse.  As discussed above, the answer is in the negative.  The evidence of record, taken as a whole, portrays the Veteran as having employment-related problems.  However, the evidence does not indicate that he cannot engage in substantially gainful employment due to his service-connected PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


